Title: To George Washington from Henry Babcock, 5 December 1780
From: Babcock, Henry
To: Washington, George


                        
                            Sir
                            Stonington 5th Decr 1780
                        
                        Tho early in Life I had the Honor of receiving Answers to my Letters from Sir Wm Johnson, Lord Loudon;
                            Governors Hopkins, Pilkin, & Franklin; Genls Abercrombie, Lord Howe, & Lord Amherst (the present Commander
                            in Chief of the Troops of G. Britain)—The great Dr Franklin, who (I ever tho’t) took Rank of the whole of the above
                            Gentlemen, (tho some of them)—and indeed all of them respectable Characters. Yet my Vanity never was more flatterd than in
                            the Letter I was honoured with Yesterday from your Excellencys Head Quarters, Passaic Falls, dated the 7th Ulto for I have
                            been a Twelve month upon the Subject Matter therein contained, & sent my Plan to the Press at Boston, but it has
                            never been published—have orderd it back, a Month ago, but have received no Answer to my Letter. One of my Sons is now
                            copying it for the Press; when printed, will do myself the Honor of transmitting to your Excellency one of them, &
                            shall at the same Time send one to the President; and, if your Excellency will give me leave, send a Copy of your Letter in
                            Answer to mine, wrote from Hartford, together with a Copy of that, wrote by Me to You upon the Subject of coining the
                            Plate—The only Reason why I have not mentioned it earlier to your Excellency has been, that I had wrote you several
                            Letters since I quitted the Army, also Mr Harrison yr Secretary, (I think in my Letter Book there are Six Copies of
                            Letters) previous to the one wrote from Hartford; tho 4 Years nearest ago I wrote a Piece published in Greens Paper signed
                            "Agreeable Americanus," recommending to Congress creating your Excellency Dictator, raising the Army for 3 Years or during
                            the War, which had not been printed 6 Weeks before they adopted it—Now Sir, If I can find a Way of paying the Army, I
                            think my Country will be under some Obligations to Me, The Flower of my Life having been devoted to the publick Service. I
                            have the Honor to be, with greatest Esteem & profoundest Respect, Yr Excellencys most obedient & most
                            humble Servant
                        
                            Henry Babcock
                        
                    